DETAILED ACTION
Claims 1-20 are pending in the application. 


Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 07/14/2022, with respect to the rejections of claims 1 and 16 under 35 U.S.C 102(a)(1), and claim 20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of Martin Perez (US 2017/0374274 A1) in view of Yamazaki et al (US 2002/0067924 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 1-7, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Perez (US 2017/0374274 A1) in view of Yamazaki et al (US 2002/0067924 A1).

  	As per claim 1, Martin Perez discloses a convertible device (figs. 1a and 1b, convertible electronic device 100), comprising: 
  	a first cover (figs. 1a and 1b, monitor 110), the first cover comprising a camera system including at least one world-facing camera (figs. 1a and 1b, rear facing camera 114), wherein the world-facing camera is positioned on the outside surface of the convertible device in a clamshell mode (figs. 1a and 1b, rear facing camera 114 is placed on outside surface of monitor 110 in an laptop mode (i.e. clamshell mode), see para 0021-0023); and 
  	a second cover (figs. 1a and 1b, keyboard base 120) movable relative to the first cover between at least a first position and a second position (keyboard base 120 is movable between a first and second position, see figs. 1a and 1b of convertible electronic device 100), the second cover including a visibility portion (figs. 1a and 1b, keyboard base 120, transparent optical system 126) defining a pathway for light transmission to the camera system in the second position (figs. 1a and 1b, transparent optical system 126, para 0027), wherein the world-facing camera and the visibility portion align in a tablet mode (fig. 1b, convertible electronic device 100 is in second position (tablet mode), wherein rear facing camera 114 and transparent optical system 126 are aligned, see para 0029). 

   	Martin Perez fails to teach a protrusion of the world-facing camera and the protrusion when aligned with the visibility portion, accepts the protrusion of the world-facing camera. However, Yamazaki discloses a digital camera 10 having a first body 202 comprising optical system 22 which protrudes outwardly and a second body 204 comprising an accommodation part 208 which is a transparent member 28, and when the two bodies are closed/collapsed, the optical system 22 is accepted by the accommodation part 208 which is a transparent member 28 (Yamazaki, figs. 2A-4, digital camera 10, optical system 22, accommodation part 208, transparent member 28, see associated written description, also see para 0047-0051). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez in view of Yamazaki, as a whole, by incorporating the protrusion and receiving structure as taught by Yamazaki, into the electronic device as taught by Martin Perez, because doing so would provide a more efficient way to make the electronic device compact, thus enhancing the portability of the electronic device. 

  	As per claim 2, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 1, wherein the first position corresponds to a clamshell orientation (Martin Perez, fig. 1a, electronic device 100, laptop mode) of the convertible device and wherein the second position corresponds to a tablet orientation of the convertible device (Martin Perez, fig. 1b, electronic device 100, tablet mode). 

  	As per claim 3, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 2, wherein a location of the visibility portion on the second cover is associated with a position of the world-facing camera on the first cover when the convertible device is adjusted to the second position (Martin Perez, fig. 1b, electronic device 100, tablet mode, transparent optical system 126 is aligned in position with rear facing camera 114). 

  	As per claim 4, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 1, wherein a shape of the visibility portion substantially accommodates a corresponding shape of a footprint of the world- facing camera (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126 is of same shape and corresponds to rear facing camera 114).

  	As per claim 5, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 1, wherein the visibility portion is defined by a cutout hole in the second cover (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126 has a cutout so lens can fit within).

  	As per claim 6, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 1, wherein the visibility portion is defined by a cutout portion (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126 has a cutout portion where light can pass through).

  	As per claim 7, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 6, wherein the cutout portion is one of. a straight cut, a squared cut, and a rounded cut (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126 is of straight cut). 

  	As per claim 9, Martin Perez in view of Yamazaki, as a whole, further discloses the convertible device of claim 1, wherein the visibility portion is defined by an optically clear lens (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126, para 0027). 
 
  	As per claim 16, Martin Perez discloses a base portion (figs 1a and 1b, keyboard base 120) of a convertible device (figs. 1a and 1b, convertible electronic device 100), comprising: 
  	a user input interface (figs. 1a and 1b, keyboard 130) located on a top side of the base portion (figs. 1a and 1b, keyboard base 120), the base portion attachable to a display portion (figs. 1a and 1b, monitor 110) comprising a world-facing camera (figs. 1a and 1b, rear-facing camera 114) in which the world-facing camera is positioned on the outside surface of the convertible device in a clamshell mode (figs. 1a and 1b, rear-facing camera is located on outside of monitor 110 in laptop mode); and 
  	a visibility portion (fig. 1b, convertible electronic device 100, transparent optical system 126), positioned at a different location than the user input interface (fig. 1b shows transparent optical system 126, located at a different position than keyboard 130), defining a pathway for light transmission through the top side and a bottom side of the base portion (fig. 1b, transparent optical system 126, is a pathway for light to pass through), wherein the world-facing camera and the visibility portion align in a tablet (fig. 1b, convertible electronic device 100, tablet mode, rear facing camera 114 and transparent optical system 126 are aligned). 

  	Martin Perez fails to teach a protrusion of the world-facing camera and the protrusion when aligned with the visibility portion, accepts the protrusion of the world-facing camera. However, Yamazaki discloses a digital camera 10 having a first body 202 comprising optical system 22 which protrudes outwardly and a second body 204 comprising an accommodation part 208 which is a transparent member 28, and when the two bodies are closed/collapsed, the optical system 22 is accepted by the accommodation part 208 which is a transparent member 28 (Yamazaki, figs. 2A-4, digital camera 10, optical system 22, accommodation part 208, transparent member 28, see associated written description, also see para 0047-0051). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez in view of Yamazaki, as a whole, by incorporating the protrusion and receiving structure as taught by Yamazaki, into the electronic device as taught by Martin Perez, because doing so would provide a more efficient way to make the electronic device compact, thus enhancing the portability of the electronic device.

  	As per claim 17, Martin Perez in view of Yamazaki, as a whole, further discloses the base portion of claim 16, wherein the base portion is attachable to a display portion of the convertible device and wherein the base portion is movable relative to the display portion between at least a first position and a second position (Martin Perez, figs. 1a and 1b, convertible electronic device 100, monitor 110 and keyboard base 120 can move from a first position (laptop mode) to a second position (tablet mode), see associated written description, also see para 0027 and 0029). 

  	As per claim 18, Martin Perez in view of Yamazaki, as a whole, further discloses the base portion of claim 17, wherein a dimensional characteristic of the visibility portion is dependent upon a dimensional characteristic of a footprint of a camera system resident on the display portion (Martin Perez, para 0029 and 0030). 

  	As per claim 19, Martin Perez in view of Yamazaki, as a whole, further discloses the base portion of claim 16, wherein the visibility portion is of a type selected from the group consisting of: a cutout, an optically clear lens, and a detachable portion (Martin Perez, fig. 1b, electronic device 100, transparent optical system 126, cutout).


5.  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Perez (US 2017/0374274 A1) and Yamazaki et al (US 2002/0067924 A1), in further view of Zeira et al (US 2016/0105598 A1).

  	As per claim 8, The convertible device of claim 6, wherein the world-facing camera comprises an attachment and wherein the attachment overhangs from the first cover when the convertible device is in the second position.

   	Martin Perez in view of Yamazaki, as a whole, fails to teach the limitation as recited above in claim 8. However, Zeira discloses a blocking mechanism 2220 configured to block/cover the camera lens 2222 wherein the blocking mechanism overhangs from the camera lens (Zeira, fig. 22A-22C, blocking mechanism 2220, camera lens 2222, para 0226 and 0227). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Zeira, as a whole, by incorporating the blocking mechanism as disclosed by Zeira, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of covering the camera lens, thus enhancing the protection of the camera lens.


6.  	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Perez (US 2017/0374274 A1) and Yamazaki et al (US 2002/0067924 A1), in further view of Armstrong-Muntner (US 2014/0063049 A1).

   	As per claim 10, the convertible device of claim 9, wherein the optically clear lens is electrochromic glass, the electrochromic glass having an opacity that is adjustable in response to an electric charge.

   	Martin Perez in view of Yamazaki, as a whole, fails to teach the limitations as recited above in claim 10. However, Armstrong-Muntner discloses a diffuser attached to an electronic device wherein a camera assembly 105 comprises a diffuser layer 110 which may use smart glass wherein depending on the signal applied, the opacity changes (Armstrong-Muntner, fig. 1, camera assembly 105, diffuser layer 110, see associated written description, also see para 0060 and 0071). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Armstrong-Muntner, as a whole, by incorporating the camera assembly with diffuser layer as taught by Armstrong-Muntner, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of adjusting the opacity of the lens, thus enhancing the imaging capabilities of the camera.

   	As per claim 11, the combined teachings of Martin Perez and Yamazaki, in further view of Armstrong-Muntner, as a whole, further discloses the convertible device of claim 10, further comprising; 
  	a processor (Martin Perez, fig. 7, processing units 724) ; 
  	a memory device (Martin Perez, fig. 7, memory 726) that stores instructions executable by the processor to transmit the electric charge to the electrochromic glass in response to detection of a transition of the convertible device between the first position and the second position (Martin Perez, fig. 7, tablet mode detection manager 730, zoom lens manager 732, f-number manager 734). 


7.  	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Perez (US 2017/0374274 A1) and Yamazaki et al (US 2002/0067924 A1), in further view of Eromaki (US 2017/0353633 A1).

    	As per claim 12, the convertible device of claim 1, wherein the visibility portion is defined by a completely detachable portion of the second cover to permit the light transmission to the camera system in the second position.

  	Martin Perez in view of Yamazaki, as a whole, fails to teach the limitations as recited above in claim 12. However, Eromaki discloses a mobile device having a first and second body with a camera and optical body with a flap/shutter 35 that can be completely detached from the optical body (Eromaki, figs. 3a and 3b, device 30, flap/shutter 35, see associated written description, also see para 0047). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Eromaki, as a whole, by incorporating the flap/shutter as disclosed by Eromaki, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of controlling incoming light of the camera system, thus enhancing the operability of the camera system. 

  	As per claim 13, the combined teachings of Martin Perez and Yamazaki, in further view of Eromaki, as a whole, further discloses the convertible device of claim 12, further comprising: 
  	a processor (Martin Perez, fig. 7, processing units 724); 
  	a memory device that stores instructions executable by the processor (Martin Perez, fig. 7, memory 726) to: 
  	detect an interaction event with the detachable portion (Martin Perez, fig. 7, tablet mode detection manager 730); and 
  	transmit an indication to the camera system to adjust an active state of the at least one world-facing camera responsive to the detection of the interaction event (Martin Perez, fig. 7, zoom lens manager 732, F-number manager 734).

  	As per claim 14, the convertible device of claim 1, wherein the visibility portion is defined by a partially detachable portion of the second cover to permit the light transmission to the camera system in the second position.

  	Martin Perez in view of Yamazaki, as a whole, fails to teach the limitations as recited above in claim 14. However, Eromaki discloses a mobile device having a first and second body with a camera and optical body with a flap/shutter 35 that can be partially detached from the optical body (Eromaki, figs. 3a and 3b, device 30, flap/shutter 35, see associated written description, also see para 0047). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Eromaki, as a whole, by incorporating the flap/shutter as disclosed by Eromaki, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of controlling incoming light of the camera system, thus enhancing the operability of the camera system.

   	As per claim 15, the convertible device of claim 14, wherein the second cover comprises a top portion and a bottom portion and wherein the partially detachable portion is foldable behind the bottom portion.

  	Martin Perez in view of Yamazaki, as a whole, fails to teach the limitations as recited above in claim 15. However, Eromaki discloses a mobile device having a first and second body with a camera and optical body with a flap/shutter 35 that can be foldable behind optical body (Eromaki, figs. 3a and 3b, device 30, flap/shutter 35, see associated written description, also see para 0047). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Eromaki, as a whole, by incorporating the flap/shutter as disclosed by Eromaki, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of controlling incoming light of the camera system, thus enhancing the operability of the camera system.


8.  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Perez (US 2017/0374274 A1) and Yamazaki et al (US 2002/0067924 A1), in further view of Moon et al (US 2020/0329178 A1).

    	As per claim 20, Martin Perez further discloses a foldable electronic device (figs. 1a and 1b, convertible electronic device 100), comprising:   
  	a front side (fig. 1a, front side is side where display 112 resides), the front side comprising:  
  	a user input portion; 
  	a back side, the back side comprising another camera system including a world- facing camera, wherein the world-facing camera is positioned on the outside surface of the convertible device in a clamshell mode; and 
   	a visibility portion defining a pathway for light transmission, through the foldable electronic device, to the another camera system when the foldable electronic device is situated in a folded orientation, wherein the world-facing camera and the visibility portion align in a tablet mode (claim limitations have been discussed and rejected, see claims 1 and 16 above).

  	Martin Perez fails to teach a protrusion of the world-facing camera and the protrusion when aligned with the visibility portion, accepts the protrusion of the world-facing camera. However, Yamazaki discloses a digital camera 10 having a first body 202 comprising optical system 22 which protrudes outwardly and a second body 204 comprising an accommodation part 208 which is a transparent member 28, and when the two bodies are closed/collapsed, the optical system 22 is accepted by the accommodation part 208 which is a transparent member 28 (Yamazaki, figs. 2A-4, digital camera 10, optical system 22, accommodation part 208, transparent member 28, see associated written description, also see para 0047-0051). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez in view of Yamazaki, as a whole, by incorporating the protrusion and receiving structure as taught by Yamazaki, into the electronic device as taught by Martin Perez, because doing so would provide a more efficient way to make the electronic device compact, thus enhancing the portability of the electronic device.

   	Martin Perez in view of Yamazaki, as a whole, fails to teach a camera system including a front-facing camera. However, Moon discloses a foldable electronic device 101 comprising a first camera module 130 which faces the front of the electronic device 101 (Moon, fig. 1, electronic device 101, first camera module 130, see associated written description, also see para 0029). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Martin Perez and Yamazaki, in further view of Moon, as a whole, by incorporating the camera as disclosed by Moon, into the electronic device as disclosed by Martin Perez and Yamazaki, because doing so would provide a more efficient way of capturing multiple images, thus enhancing the imaging capabilities of the electronic device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697